Citation Nr: 0813996	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-41 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for explosive 
personality disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
right middle finger fracture.

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for an equilibrium 
disorder.

6.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran had honorable active service from September 1975 
to October 1979. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and June 2006 rating 
decisions by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 13, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

A review of the record reflects that the veteran also 
perfected an appeal for service connection for left wrist 
ganglion cyst.  Service connection for that disorder was 
granted by rating decision dated July 2006, which is a 
substantial grant of the benefit sought.  

The issues of entitlement to service connection for PTSD, 
residuals of a right middle finger fracture, bilateral 
hearing loss, an equilibrium disorder, and residuals of head 
trauma are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran exhibited an explosive personality disorder in 
service.

CONCLUSION OF LAW

An explosive personality disorder is not a disease or injury 
for compensation purposes.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  Although the veteran has not been medically 
evaluated in conjunction with his claim, an examination is 
not necessary as service connection for explosive personality 
disorder is precluded as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000).  The Board is satisfied 
that the duties to notify and assist have been met.



Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran was diagnosed with explosive personality disorder 
while in active service in May 1978, and administrative 
separation was urged on that basis.  The veteran was 
honorably discharged from the United States Marine Corps in 
October 1979.  In November 1979, the veteran joined the 
United States Navy, but was administratively separated in 
October 1980 under other than honorable conditions.  An April 
1981 VA determination concluded that the veteran was barred 
from VA benefits for this second period of service.  

Post-service medical records indicate that the veteran was 
diagnosed with panic disorder and impulse control disorder by 
a private physician in December 2004.  The veteran was 
prescribed Paxil for his symptoms.  

In October 2005, the veteran received a mental health intake 
interview at VA Medical Center San Diego.  Diagnoses included 
explosive disorder.  The veteran continued to receive 
treatment for intermittent explosive disorder throughout 
2006.  On review, the Board finds that service connection for 
intermittent explosive disorder is not warranted.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  Thus, service connection 
for intermittent explosive disorder may not be granted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 3.303(c) (2007).  


ORDER

Service connection for intermittent explosive disorder is 
denied.  


REMAND

The record reflects that the veteran served in the United 
States Navy from November 1979 to December 1980.  No efforts 
were made to obtain the veteran's service medical records and 
personnel file from that period of service.  Upon remand, a 
request for those records should be made.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The veteran has attributed 
his bilateral hearing loss, PTSD, equilibrium disorder and 
head trauma to an April 1979 fight with fellow servicemembers 
at Camp Wilson.  He has also attributed his head trauma to a 
July 1978 motor vehicle accident.  Service medical records 
have confirmed that both the fight and the motor vehicle 
accident occurred while the veteran was in active service.

In addition, medical evidence has shown that the veteran has 
some limitation of motion in the right middle finger, and 
there is evidence of an April 1977 in-service injury to the 
right middle finger.  The duty to assist requires that the 
veteran be afforded VA examinations to determine the etiology 
of his bilateral hearing loss, PTSD, equilibrium disorder, 
head trauma, and finger injury.         

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel 
Records Center provide the veteran's Navy 
service medical records and personnel file 
from November 1979 to December 1980.  If 
the requested records are unavailable, a 
negative reply should be obtained.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his equilibrium 
disorder.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any equilibrium disorder found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it had its onset in 
service, specifically to the April 1979 
fight at Camp Wilson, or is otherwise 
related to the veteran's periods of active 
service.  The examiner should provide a 
rationale for any opinion provided.  
Attention is invited to the service 
medical record referring to an April 1979 
fight and to the November 2005 report 
suggesting vestibular pathology.

3.  Schedule the veteran for a VA 
audiological examination to determine the 
etiology of his bilateral hearing loss.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that the 
claims file was reviewed.

For any hearing loss found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it had its onset in service, 
specifically to the April 1979 fight at 
Camp Wilson, or is otherwise related to 
the veteran's periods of active service.  
The examiner should provide a rationale 
for any opinion provided.  Attention is 
invited to the April 1979 service medical 
record referring to a fight and to the 
November 2005 diagnosis of sensorineural 
hearing loss.  

4.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the DSM-IV criteria for 
PTSD.  The examination report should 
reflect review of the entire claims 
folder, including the October 2005 VA 
mental health intake summary. 

The veteran has attributed PTSD to the 
April 1979 fight at Camp Wilson.  Service 
medical records have confirmed that the 
veteran was in a fight at that particular 
time and that he received facial injuries.  
If a diagnosis of PTSD is made, the 
examiner should specify whether the fight 
was sufficient to produce PTSD and whether 
there is a link between the in-service 
stressor and the veteran's diagnosis. 

The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, should 
be accomplished.  

5.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of head trauma 
residuals.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any residuals found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it had its onset in service, 
specifically to a July 1978 motor vehicle 
accident in which the veteran fractured 
his nose, or to the April 1979 fight at 
Camp Wilson during which the veteran 
received injuries to the face, or is 
otherwise related to the veteran's period 
of active service.  The examiner should 
provide a rationale for any opinion 
provided.  Attention is invited to the 
July 1978 and April 1979 service medical 
records referring to facial trauma.  

6.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his right middle 
finger disability.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any right middle finger disorder 
found, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that it had 
its onset in service, specifically to the 
April 1977 report of a right middle finger 
injury, or is otherwise related to the 
veteran's period of active service.  The 
examiner should provide a rationale for 
any opinion provided.  Attention is 
invited to the April 1977 service medical 
record referring to a finger injury and to 
the September 2003 diagnosis of chronic 
injury to the right middle finger with 
limitation of motion.  

7.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


